Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 1 of 8 PageID #: 111




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 BOBBIE JO BROWN,                                )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )      No. 1:20-cv-00923-TWP-DLP
                                                 )
 ROSIE'S PLACE ZIONSVILLE, LLC,                  )
                                                 )
                            Defendant.           )

                                          O RDER

       This matter comes before the Court on the Plaintiff’s Motion to Strike

 Defendant's First, Second, Third, Fourth, Fifth, Sixth, Seventh, Ninth, and Tenth

 Affirmative Defenses to Complaint, Dkt. [10]. The motion was referred to the

 Undersigned and, for the reasons that follow, is hereby GRANTED IN PART and

 DENIED IN PART.

       I.     Background

       Plaintiff filed suit in this Court on March 23, 2020, alleging that the

 Defendant retaliated against her, in violation of Title VII of the Civils Rights Act of

 1964, 42 U.S.C. § 2000, et. seq., for engaging in the protected activity of reporting

 sexual harassment. (Dkt. 1). On June 18, 2020, Defendant filed its Answer along

 with ten affirmative defenses. (Dkt. 8). On June 30, 2020, Plaintiff filed the present

 motion requesting that this Court strike all but one of the Defendant's affirmative

 defenses. (Dkt. 10). The Defendant filed a response on July 14, 2020, and the

 Plaintiff filed a reply on July 20, 2020. (Dkts. 11, 12).
Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 2 of 8 PageID #: 112




        II.    Legal Standard

        A court "may strike from a pleading an insufficient defense or any redundant,

 immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f). Motions to

 strike are appropriate when they expedite matters by "remov[ing] unnecessary

 clutter from the case." Heller Fin., Inc. v. Midwhey Power Co., 883 F.2d 1286, 1294

 (7th Cir. 1989). A court may thus strike defenses that are "insufficient on the face of

 the pleadings," that fail "as a matter of law," or that are "legally insufficient." Id. at

 1294. The purpose of this Rule "is to avoid surprise and undue prejudice to the

 plaintiff by providing [the plaintiff] notice and the opportunity to demonstrate why

 the defense should not prevail." Venters v. City of Delphi, 123 F.3d 956, 967 (7th Cir.

 1997). District courts have considerable discretion in ruling on motions to strike.

 See Delta Consulting Grp., Inc. v. R. Randle Const., Inc., 554 F.3d 1133, 1141 (7th

 Cir. 2009).

        III.   Discussion

        Plaintiff requests that this Court strike Defendant's Affirmative Defense Nos.

 1-7, 9, and 10 for providing insufficient factual detail and not meeting the pleading

 requirements for affirmative defenses. (Dkt. 10). The Defendant argues that each

 affirmative defense is sufficiently plead and should not be stricken. (Dkt. 11).

        District courts across the country disagree as to whether affirmative

 defenses must meet the heightened "plausibility" standard for complaints as

 articulated in Twombly and Iqbal or whether they must meet a lesser standard

 requiring a court to strike defenses "only when they are insufficient on the face of
Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 3 of 8 PageID #: 113




 the pleadings." Heller, 883 F.2d at 1294 (quoting from Fed. R. Civ. P. 8(a)). Neither

 the Seventh Circuit nor the Supreme Court has squarely addressed which standard

 courts should follow. Plaintiff urges the Court to adopt the heightened pleading

 standard of Twombly and Iqbal. (Dkt. 10 at 3). This Court has adopted both

 standards in the past, but the Undersigned finds the reasoning of McKinley v.

 Rapid Global Bus. Solutions, Inc., et al., No. 1:17-cv-621-LJM-MJD, 2017 WL

 2555731, at *1 (S.D. Ind. June 13, 2017) persuasive. Accordingly, "[a]ffirmative

 defenses are pleadings and, therefore, are subject to all pleading requirements of

 the Federal Rules of Civil Procedure." Id; Leonard v. Trustees of Indiana Univ., No.

 1:19-cv-00963-JRS-MJD, 2019 WL 3306181, at *2 (S.D. Ind. July 23, 2019)

 (affirmative defenses must set forth a "short and plain statement of the defense"

 that gives the other party fair notice of the nature of the defense). The purpose of

 this Rule "is to avoid surprise and undue prejudice to the plaintiff by providing [the

 plaintiff] notice and the opportunity to demonstrate why the defense should not

 prevail." Venters v. City of Delphi, 123 F.3d 956, 967 (7th Cir. 1997). Thus, defenses

 consisting of "nothing but bare bones conclusory allegations" are deficient and

 should be stricken. Heller, 883 F.2d at 1295. In light of this legal standard, the

 Court will address each of Defendant's affirmative defenses in turn.

       i.     Affirmative Defense No. 1

       Defendant's Affirmative Defense No. 1 states: "Plaintiff's Complaint fails to

 state a claim upon which relief may be granted." (Dkt. 8 at 9). "Failure to state a

 claim" is a recognized defense under Federal Rule of Civil Procedure 12(b), and it is
Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 4 of 8 PageID #: 114




 a nonwaivable defense that may be asserted at any time. The Rules permit this as

 an adequate response; therefore, this Court does as well. The Court will not rule on

 the merits of the Defendant's Rule 12(b)(6) defense unless and until the Defendant

 has, by motion, provided facts and/or legal authority to support this defense. See

 Leonard, 2019 WL 3306181, at *2. Accordingly, the Court denies the Plaintiff's

 motion as to Affirmative Defense No. 1.

       ii.    Affirmative Defense No. 2

       Defendant's Affirmative Defense No. 2 states: "Plaintiff’s claim is barred to

 the extent it exceeds the scope of her administrative charge." (Dkt. 8 at 10). This

 affirmative defense is recognized by law. Plaintiffs are required to file a charge of

 discrimination with the EEOC before bringing a Title VII claim, and the scope of

 Plaintiff's permissible federal claims is bound by the nature of the claims stated in

 the administrative charge. See Dace v. Chicago Pub. Sch., No. 19 C 6819, 2020 WL

 1861671, at *6 (N.D. Ill. Mar. 18, 2020). The Defendant has a copy of the Plaintiff's

 administrative charge and of the Complaint, but this defense fails to provide any

 facts to support a contention that the Complaint exceeds the scope of the charge.

 Without more, this defense lacks sufficient detail to put the Plaintiff on notice.

 Accordingly, Affirmative Defense No. 2 is stricken.

       iii.   Affirmative Defense No. 3

       Defendant's Affirmative Defense No. 3 states: "Plaintiff's claim is barred, in

 whole or in part, by the applicable statute of limitations and/or administrative filing

 periods." (Dkt. 8 at 10). Defendant provides no information about the applicable
Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 5 of 8 PageID #: 115




 statute or filing period or the alleged time limit that the Plaintiff violated. As such,

 this bare bones legal conclusion cannot stand. See Reger v. Arizona RV Centers,

 LLC, No. 3:16-cv-778-MGG, 2018 WL 2434040, at *5 (N.D. Ind. May 30, 2018).

 Accordingly, Defendant's Affirmative Defense No. 3 is stricken.

       iv.    Affirmative Defense No. 4

       Defendant's Affirmative Defense No. 4 states: "Plaintiff's claim is barred, in

 whole or in part, to the extent she failed to exhaust her administrative remedies."

 (Dkt. 8 at 10). A Plaintiff's failure to exhaust administrative remedies is an

 affirmative defense in a Title VII case. See Salas v. Wis. Dep't of Corr., 493 F.3d

 913, 922 (7th Cir. 2007). Similar to Defense No. 3, however, Defendant provides no

 information about how the Plaintiff allegedly failed to exhaust her administrative

 remedies or what action Plaintiff failed to take. As such, this bare bones conclusory

 defense must be stricken. See Behn v. Kiewit Infrastructure Co., No. 17 C 5241, 2018

 WL 5776293, at *3 (N.D. Ill. Nov. 2, 2018). Accordingly, Defendant's Affirmative

 Defense No. 4 is stricken.

       v.     Affirmative Defense No. 5

       Defendant's Affirmative Defense No. 5 states: "Plaintiff's claim for damages

 is barred, in whole or in part, to the extent she failed to make reasonable efforts to

 mitigate her alleged damages." (Dkt. 8 at 10). While courts have held that such

 cursory defenses are usually insufficient, courts typically permit threadbare

 pleading of the mitigation defense because defendants are often unable to learn the

 factual specifics of the plaintiff's mitigation efforts without discovery. Bell v. Ardagh
Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 6 of 8 PageID #: 116




 Grp. S.A., No. 1:19-cv-01171-TWP-MJD, 2019 WL 4918691, at *3 (S.D. Ind. Sept. 4,

 2019), report and recommendation adopted, No. 1:19-cv-01171-TWP-MJD, 2019 WL

 4918252 (S.D. Ind. Oct. 3, 2019). Defendant has put Plaintiff on notice that her

 mitigation efforts will be at issue in this case. Thus, the Court denies the Plaintiff's

 motion as to Affirmative Defense No. 5.

        vi.    Affirmative Defense Nos. 6, 9, and 10

        Defendant's Affirmative Defense No. 6 states: "All employment decisions

 regarding or affecting Plaintiff were based upon legitimate, nondiscriminatory, and

 reasonable business reasons that were in no way related to any alleged protected

 activity." (Dkt. 8 at 10). Defendant's Affirmative Defense No. 9 states: "Without

 admitting any liability, Defendant states that Plaintiff has no right to damages

 because it would have made the same decisions and taken the same action absent

 any alleged unlawful motive." (Id.). Defendant's Affirmative Defense No. 10 states:

 "Defendant made good-faith efforts to comply with Title VII at all times relevant to

 Plaintiff's allegations." (Id.).

        For a Title VII retaliation case, a plaintiff must prove that a defendant would

 not have terminated her but for an improper motive; in this case, Plaintiff must

 prove that Defendant would not have terminated her but for the improper motive of

 retaliating against her for engaging in a protected activity. See Univ. of Texas Sw.

 Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013). Affirmative Defense Nos. 6, 9, and 10

 are more appropriately deemed denials of the Plaintiff's allegations, because their

 intended purpose is to demonstrate that Plaintiff will not be able to meet her
Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 7 of 8 PageID #: 117




 evidentiary burden. See Leonard, 2019 WL 3306181, at *2 (citing Manley v.

 Boat/U.S. Inc., No. 13-CV-5551, 2016 WL 1213731, at *6 (N.D. Ill. Mar. 29, 2016).

 As such, these denials are not proper affirmative defenses, and the Court hereby

 strikes Affirmative Defense Nos. 6, 9, and 10.

       vii.   Affirmative Defense No. 7

       Defendant's Affirmative Defense No. 7 states: Defendant has exercised

 reasonable care to prevent and correct promptly any harassing, discriminatory, or

 retaliatory behavior in the workplace." (Dkt. 8 at 10). This defense appears to be

 brought under the Farragher-Ellerth standard, which bars employer liability for a

 hostile work environment claim under Title VII when: (1) "the employer exercised

 reasonable care to prevent and correct promptly any ... harassing behavior" and (2)

 "the plaintiff employee unreasonably failed to take advantage of any preventative or

 corrective opportunities provided by the employer or to avoid harm otherwise."

 Faragher v. Boca Raton, 524 U.S. 775, 807, 118 S. Ct. 2275, 2293 (1998); Burlington

 Industries, Inc. v. Ellerth, 524 U.S. 742, 765, 118 S. Ct. 2257, 2270 (1998). This case,

 however, only involves a claim of Title VII retaliation for engaging in protected

 activity and does not make a claim for Title VII hostile work environment. There

 are no facts that would support this defense.

       Defendant argues that this Court should not strike affirmative defenses that

 are merely immaterial, such as Affirmative Defense No. 7. (Dkt. 11 at 2-3) (citing

 Hardin v. Amer. Elec. Power, 188 F.R.D. 509, 511 (S.D. Ind. 1999). Instead,

 Defendant requests that the Plaintiff demonstrate prejudice before the Court
Case 1:20-cv-00923-TWP-DLP Document 26 Filed 11/25/20 Page 8 of 8 PageID #: 118




 strikes any defenses. (Id.). The Court concludes that prejudice has been established

 insofar as Plaintiff has not received proper notice as to the basis of Defendant's

 proffered defense. As such, the Court finds it appropriate to strike Defendant's

 Affirmative Defense No. 7.

       IV.    Conclusion

       For the reasons stated above, Plaintiff’s Motion to Strike Defendant's First,

 Second, Third, Fourth, Fifth, Sixth, Seventh, Ninth, and Tenth Affirmative

 Defenses to Complaint, Dkt. [10], is hereby GRANTED IN PART and DENIED IN

 PART. Defendant's Affirmative Defense Nos. 2, 3, 4, 6, 7, 9, and 10 are stricken

 from Defendant's Answer. Affirmative Defense Nos. 1 and 5 shall remain.

       So ORDERED.

         Date: 11/25/2020




 Distribution:

 All ECF-registered counsel of record via email
